Case 2:19-mj-08327-JZB Document1 Filed 07/12/19 Page 1 of 8

USDC IN/ND case 1:18-mj-00045-PRC ORIG] N pp ostens page 1of 8

a AO FI (Rev, TIL) Criminal Complaint

gh X UNITED STATES DISTRICT COURT
Vy for the

~

  

 

 

 

/
Northern District of Indiana “sy —
as coy
United States of America ) | q. 5S g ~ VN a -
v. ) ms oe al
) Case No. 7 uy ,"
VORHEESE ZANDERS 3 tems ~ 7S _ 3 1
) o we
) # hd
Defendant(s) 24 =
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 17, 2017 & March 8, 2018 _ in the county of Allen in the
Northern District of Indiana , the defendant(s) violated:
Code Section Offense Description
possession with intent to distribute a controlled substance, including 40
21 U.S.C. § 844, and grams or more of fentanyl, and maintaining a drug involved premise.
21 U.S.C..§ 856

This criminal complaint is based on these facts:

wf Continued on the attached sheet. JOLe
Coniplainant ’s signature

ATF TFO Caleb J. Anderson

Printed name and title

 

Sworn to before me and signed in my presence.

 

Date: 03/16/2078 _ s/Paul R Cherry
ee ' Judge's signature
City and state: Fort Wayne, Indiana Paul R. Cherry, U.S. Mgfistrate Judge

 

Printed name find tithe

 
Case 2:19-mj-08327-JZB Document1 Filed 07/12/19 Page 2 of 8

USDC IN/ND case 1:18-mj-00045-PRC document 1 filed 03/16/18 page 2 of 8

AFFIDAVIT ~
Comes now your Affiant, Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF) Task Force Officer (TFO) Caleb Anderson currently assigned
to the ATF Fort Wayne Field Office, first being duly sworn, now deposes and
says:
I am an ATF Task Force Officer (TFO) and have been working for the
ATF for 23 months. Prior to being assigned as an ATF TFO, I have been a
State Trooper since July 2007, working in the Northern District of Indiana. I
am currently assigned to the ATF’s Fort Wayne, Indiana, Field Office. My
duties include that of enforcing the federal firearms laws under Title 18,
United States Code, and enforcing state criminal laws. I am a graduate of the
Indiana State Police Academy, and because of my training and experience as
a State Trooper and an ATF TFO, I am familiar with federal criminal laws,
federal firearms laws, and state criminal laws. I have attended various
interdiction schools and training that focused on drug trafficking indicators,
behavior, hidden compartments, and interview techniques. I have attended a
multi-day indoor marijuana grow training and a one-week undercover drug
investigation school. During my experience with ATF and the Indiana State
Police, I have been involved in many investigations involving armed drug
trafficking, felons in possession of firearms, controlled buys of illegal firearms,

controlled buys of narcotics, and criminal gang cases.

 
Case 2:19-mj-08327-JZB Document1 Filed 07/12/19 Page 3 of 8

USDC IN/ND case 1:18-mj-00045-PRC document1 filed 03/16/18 page 3 of 8

This Affidavit is being submitted for the limited purpose of securing an
arrest warrant for Vorheese ZANDERS (hereinafter “ZANDERS”), Since this
Affidavit is being submitted for the limited purpose of securing an arrest
warrant for ZANDERS, your Affiant has not included each and every fact
known concerning this investigation. Your Affiant has set forth only the facts
that are necessary to establish probable cause.

A criminal history check of ZANDERS reveals felony convictions in
Michigan for: Carrying A Concealed Weapon, sentenced on 08/31/2012 in 3"!
Circuit Court Criminal Division Detroit, court docket number 1200845701 and
Delivery/Manufacture Marijuana, sentenced on 09/25/2014 in 3" Circuit Court
Criminal Division Detroit, court docket number 1400635401.

Based on my investigation, your Affiant has probable cause to believe
that on or about October 17, 2017 and March 8, 2018, ZANDERS violated 21
U.S.C. §841 — Possession with Intent to Distribute 40 Grams or More of

Fentanyl, and 21 U.S.C 856, Maintaining A Drug Involved Premise.

 
Case 2:19-mj-08327-JZB Document1 Filed 07/12/19 Page 4 of 8

USDC IN/ND case 1:18-mj-00045-PRC document 1 filed 03/16/18 page 4 of 8

The statements in this Affidavit are either known to me personally,
based on my personal involvement in this investigation, information provided
verbally to me by other law enforcement personnel, information received by
a review of court documents, records from the Indiana Department of
Corrections, records maintained by the National Crime Information Center
(NCIC), as well as my training experience, and the training and experience
of other law enforcement officers. |

On October 17, 2017, Fort Wayne Police Department (FWPD) observed
a black Chevy Impala fail to signal a turn at St. Joseph Blvd. and Lafort
Street, FWPD located the Impala in an alley behind ZANDER®S’ residence,
as identified below. FWPD made contact with the driver, later identified as
ZANDERS, who was standing outside the vehicle along with a passenger.
ZANDERS was wearing a hooded sweatshirt. ZANDERS began backing away
from officers and putting his hands in his front pocket, where officers
observed a buige. During a pat down search of ZANDERS, officers located a
plastic baggie containing a soft powdery material on ZANDERS’ person. This
substance field-tested positive for fentanyl, with an approximate bag weight
of 143 grams. The Indiana State Police laboratory later confirmed this
substance to contain fentanyl. In your Affiant’s opinion, this quantity is
clearly indicative of an intent to distribute. From my training and experience,

a user of fentanyl would have about 1 gram for personal! use, which has a

 
Case 2:19-mj-08327-JZB Document1 Filed 07/12/19 Page 5 of 8

USDC IN/ND case 1:18-mj-00045-PRC document 1 filed 03/16/18 page 5 of 8

street value of approximately $250. 148 grams of fentanyl would have an
approximate street value of over $35,000.

On March 8, 2018, officers with ATF and other police agencies served a
federal search warrant at ZANDERS ' residence (“TARGET RESIDENCE”)
in Fort Wayne, in the Northern District of Indiana. Your Affiant knows that
this particular residence is the residence of ZANDERS because of certain
items found within the residence during the execution of the search warrant.

During the search of the residence, investigators located evidence of drug
dealing. In the living room closet on the top of a shelf, investigators found a
knotted plastic bag that contained a white powder residue. This item field-
tested positive for fentanyl, a Scheduled II Controlled Substance, with a bag
weight of approximately 27 grams. This fentanyl was hidden inside an empty
iPhone box. A handwritten drug ledger was found in the closet that had
prices and amounts listed as well as the word “girl” $50 and pills - $150.
Based on training and experience, your Affiant knows that the term “girl” is
drug slang for cocaine. Handwritten numbers were also on the paper which
your Affiant believes through training and experience reflect narcotic
purchases, sales, and amounts owed. An empty handgun holster was found
on the top shelf of the closet. On the floor of the closet a digital scale was
located that had white powder residue on it. On the closet floor, investigators

located a sealed plastic wrapper that contained 20 green circle pills marked

 
Case 2:19-mj-08327-JZB Document1 Filed 07/12/19 Page 6 of 8

USDC IN/ND case 1:18-mj-00045-PRC document 1 filed 03/16/18 page 6 of 8

E on one side and 20 on the other side, this is “Opana” a Schedule I
Controlled Substance. A pill bottle with the name “D. C.” (full name redacted)
was located on the floor and contained 2 circle pills marked RP on one side
and 10 325 on the other side, this is acetaminophen and oxycodone a Schedule
Il Controlled Substance. An additional pill bottle with no label was found on
the closet floor that contained 42 orange oblong pills marked GG 257, this is
Alprazolam a Scheduled IV Controlled Substance. A digital scale with white
residue was also located on the floor of the closet, as well as a leather handgun
holster.

Investigators located in the living room under the TV on the TV stand a
zip lock bag that contained a substance, recognized by investigators to be
marijuana, with a bag weight of approximately 21 grams. Near the
marijuana, investigators located an empty box to a Smith & Wesson, pistol,
model bodyguard, .380 cal, Behind the entertainment center, a digital scale
with white residue was located. Another digital scale with white residue was
located behind the TV.

Investigators located in the master bedroom inside the nightstand
multiple documents, bills, and receipts with ZANDERS’ name and TARGET
ADDRESS, including court paperwork and traffic tickets with ZANDERS’
name. In the master bedroom, investigators also found two loaded high

capacity .223 caliber rifle magazines. One magazine was loaded with 30

 
Case 2:19-mj-08327-JZB Document1 Filed 07/12/19 Page 7 of 8

USDC IN/ND case 1:18-mj-00045-PRC document 1 filed 03/16/18 page 7 of 8

rounds of .223 caliber ammunition and the other magazine was loaded with
29 rounds of .223 caliber ammunition. Neither of the magazines/ammunition
were secured inside a safe. Due to ZANDERS’ previous felony convictions,
under federal law, he is prohibited from possessing firearms, firearm
magazines and ammunition.

Based on your Affiant’s training and experience, the large amount of
narcotics located at TARGET RESIDENCE and based upon the scales and
apparent drug ledger, your Affiant believes that the quantities of narcotics
were intended for distribution and not personal use. Your Affiant notes that
fentanyl is listed in 21 U.S.C. § 841 .as N-pheny]l-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide.

Also based on your Affiant’s training and experience, your Affiant knows
that drug traffickers commonly carry and possess firearms in order to protect
their drug stashes, drug money, and drug dealing location. Drug dealers are
often robbed or burglarized by their customers and by others who learn about
valuable drug and money stashes at their residences, and rather than notify
police, drug dealers commonly arm themselves in order to protect their drug
operations. Drug dealers therefore often possess firearms in close proximity
to their drug and money stashes as a means of protection.

Based upon the foregoing, your Affiant has probable cause to believe

that on or about October 17, 2017 through March 8, 2018, ZANDERS violated

 
Case 2:19-mj-08327-JZB Document 1 Filed 07/12/19 Page 8 of 8

USDC IN/ND case 1:18-mj-00045-PRC document1 filed 03/16/18 page 8 of 8

21 U.S.C. § 841 - Possession with Intent to Distribute 40 Grams or More of

Fentanyl, and 21 U.S.C § 856 - Maintaining A Drug Involved Premise.

The foregoing facts are true to the best of your Affiant’s knowledge and

belief.

Further, your Affiant sayeth naught.

LOL"

ATE TFO Caleb J. Anderson

Subscribed and sworn to before me, this 16% day of March, 2018.

s/Paul R Cherry

Honorable Paul R, Cherry
Magistrate Judge
United States District Court

 
